Case 7:20-cv-09544-VB Document 28 Filed 03/08/21 Page 1of1

 

UNITED STATES DISTRICT COURT | BOCUMENT

 

SOUTHERN DISTRICT OF NEW YORK ij ELECERONICALLY FILED

  
 

 

 

wenn cnn n nnn c nnn nnnennnnnnennnnmnaanennenncneannneaa nn x ;
BENJAMIN DEITSCH, LED: 2S | i
Plaintiff, vee eh
v. ORDER OF DISMISSAL
EXPERIAN INFORMATION SOLUTIONS,
INC., and MERCEDES-BENZ FINANCIAL 20 CV 9544 (VB)
SERVICES USA LLC,
Defendants.
mannan nee een X

 

 

The Court has been advised that all parties have reached settlements in principle in this
case. Accordingly, it is hereby ORDERED that this action is dismissed without costs, and
without prejudice to the right to restore the action to the Court’s calendar, provided the
application to restore the action is made by no later than May 7, 2021. To be clear, any
application to restore the action must be filed by May 7, 2021, and any application to restore the
action filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled. Any pending motions are moot.

Dated: March 8, 2021

White Plains, NY
SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 
